DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on July 20, 2022 and August 29, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities:  line 13 has a grammatical error “a surface of recess” should be “a surface of the recess”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 and 17-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 has been amended to include the limitation “a plurality of narrow grooves”, but there is no support for this limitation in the specification as filed. It is specifically noted that the only reference to narrow grooves in the specification is in paragraph [0004] in the related art section. Claims 2-8 and 17-20 are also rejected as depending upon claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Maruoka (US Pub. No. 2005/0006018) in view of Kuroki (US Pub. No. 2005/0016656).
Regarding claims 1-2, Maruoka teaches a pneumatic tire (title) comprising a tread portion with an edge at each of ends in a tire width direction (figures 1 and 3) that has an outer surface shape under no load and at a 5% pressure state (paragraph [0023]), such a pressure state being extremely low and substantially similar to no internal pressure, wherein the tread has a crown part Yc with a curved line S1 having a single radius, and a shoulder region Ys having a radius larger than the curved line S1 (paragraphs [0041]-[0042]), wherein the overall radius of the tread has a value RT of from 800 mm to 1500 mm (paragraphs [0040]-[0043]), with a specific embodiment having a radius of curvature of 850 mm (table 1, example A3) and other embodiments having a radius of curvature of 700 mm (table 2, examples B1-B5). Thus, Maruoka teaches that Rs > Rc, such an inequality overlapping the claimed inequality of 0.95 x Rs < Rc < 1.05 x Rs. Maruoka also teaches a plurality of circumferential grooves 20 (the grooves 20 which are not 20a, i.e. the crown main grooves, are taken to be the claimed narrow grooves) and that the boundary between the crown part Yc and the shoulder region Ys is the axially outermost main groove 20a (taken to be the claimed recess) (paragraph [0042]; figure 1) and is not particularly limiting with regards to its location, but does not specifically disclose that the boundary position is a position shifted by ¼ of a width dimension of the tread portion form each end of the tread portion. In a similarly configured heavy duty tire, Kuroki teaches using a distance Kn from the center line of the outermost circumferential groove to the equator of 0.4 to 0.7 times the half of the ground contact width, preferably 0.5 to 0.7 times the half of the ground contact width, more preferably 0.5 to 0.65 times the half of the ground contact width (paragraph [0043]; figure 1). It would have been obvious to one of ordinary skill in the art to position the outermost circumferential groove at a position of 0.5 to 0.65 times the half of the ground contact width from the equator as taught by Kuroki in the tire of Maruoka as a particularly preferable location for an outermost circumferential groove in a heavy duty tire (see Kuroki at paragraph [0043]). Such a location overlaps the claimed position of ¼ of the width dimension of the tread, because 0.5 to 0.65 times a half with is equivalent to 0.25 to 0.325 times a ground contact width, and a point 0.25 times the tread width from the equator is also ¼ of the tread width from the tread edge. Thus, this configuration has the recess located at the boundary position, and a surface of the recess including a part of the center-side outer surface and a part of the shoulder-side outer surface.
Regarding claims 3-4, Maruoka teaches that the overall radius of the tread has a value RT of from 800 mm to 1500 mm (paragraphs [0040]-[0043]), with a specific embodiment having a radius of curvature of 850 mm (table 1, example A3) and other embodiments having a radius of curvature of 700 mm (table 2, examples B1-B5). For configurations where Rs is only a little bigger than Rc, Rs ≈ RT ≈ Rc, therefore the specific embodiments set out above would be expected to meet the limitation of 680 mm < Rc < 880 mm, as well as Maruoka teaching an overlapping range of from 800 to 1500 mm.
 Regarding claims 5-8, Maruoka teaches that the overall radius of the tread has a value RT of from 800 mm to 1500 mm (paragraphs [0040]-[0043]), with a specific embodiment having a radius of curvature of 850 mm (table 1, example A3) and other embodiments having a radius of curvature of 700 mm (table 2, examples B1-B5). For configurations where Rs is only a little bigger than Rc, Rs ≈ RT ≈ Rc, therefore the specific embodiments set out above would be expected to meet the limitation of 600 mm < Rs < 1000 mm, as well as Maruoka teaching an overlapping range of from 800 to 1500 mm.
Regarding claims 17-20, the claim is directed to a pneumatic tire, not to a use for a pneumatic tire, or a tire/vehicle combination, and therefore the limitation “the pneumatic tire is used as a rear wheel of a rear wheel drive vehicle” is an intended use which does not further limit the claims.

Response to Arguments
Applicant’s amendments and arguments with respect to the prior art rejection of the claims have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Kuroki as is set out above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP N SCHWARTZ whose telephone number is (571)270-1612. The examiner can normally be reached Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/P.N.S/               Examiner, Art Unit 1749                                                                                                                                                                                         	October 31, 2022

/KATELYN W SMITH/Supervisory Patent Examiner, Art Unit 1749